DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities:  
In claim 40 “the first section of baffle” should be changed to -- the first section of the baffle -- to be grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20, 24-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (EP416468, “Yagi”) in view of Fukuoka (JP02097251, .
Re claim 18, Yagi discloses a rotating electrical machine comprising a stator frame (fig 5, includes 2 & 2a-b) and a stator core 3 (fig 5) with a stator/frame air gap 30 (fig 5) between the two (fig 5), end windings 4b extending out of the stator core 3 (fig 5), and a baffle 34 (figs 1-2 & 5, col 6, lns 4-8 & col 8, lns 32-42, discloses fig 5 is identical to figs 1-2 except w/ no bypass on the outer circumference of 2) for directing cooling air from the stator/frame air gap 30 (fig 5), the baffle 34 comprising: 
a first, disc-shaped section (fig 5, col 6, lns 4-8), the first section having a first surface (figs 5 & below) arranged to direct air flow from the stator/frame air gap 30 along an end face of the stator core 3 (figs 5 & below, air flows along or besides stator core end face),
wherein the first surface is arranged to face the stator core 3 (figs 5 & below, 1st surface faces the axial direction & stator core is axially in front of 1st surface), the first surface being adapted to ensure a first airflow path from the stator/frame air gap around the stator core 3 (figs 5 & below, airflow path along 1st surface).

    PNG
    media_image1.png
    318
    703
    media_image1.png
    Greyscale

Yagi discloses claim 18 except for:

the second surface extends from a radially inwards edge of the first surface; and
the second surface is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, the second surface being adapted to direct the airflow coming from the first airflow path and to ensure a second airflow path along the end windings.
Fukuoka discloses the baffle 16 has a second cylindrical shaped section (figs 1-2 & below, pg 2, 1st paragraph, last 4 lns) having a second surface (figs 1-2 & below) arranged to direct air flow along a radially outwards surface of the end windings 9a (figs 1-2); 
the second surface extends from a radially inwards edge of the first surface (figs 1-2 & below); and 
the second surface is arranged to face the radially outwards surface of the end windings 9a (figs 1-2 & below) with an air gap between the second surface and the end windings 9a (figs 1-2 & below), the second surface to ensure a second airflow path along the end windings 9a (figs 1-2, 2nd airflow path along the 2nd surface).

    PNG
    media_image2.png
    327
    563
    media_image2.png
    Greyscale

nd paragraph, lns 1-8). 
It is pointed out that Yagi in view of Fukuoka discloses the second surface being adapted to direct the airflow coming from the first airflow path, since Yagi discloses the first airflow path is along the first surface and Fukuoka discloses the second surface extends from the radially inwards edge of the first surface and directs air flow along the radially outwards surface of the end windings.
Yagi in view of Fukuoka disclose claim 18 except for the second section is frustoconical shaped. Specifically Fukuoka discloses the second section is cylindrical shaped.
Matsuoka discloses the baffle 18 (fig 1) includes a section that is frustoconical shaped (figs 1 & below) arranged to face the radially outwards surface of the end windings 12a (figs 1 & below) with an air gap between the surface and the end windings 11a (figs 1-2 & below).

    PNG
    media_image3.png
    211
    493
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second section of Yagi in view of Fukuoka to be frustoconical shaped, as disclosed by Matsuoka, in order to provide a narrow gap between the baffle and the winding to increase the wind speed, as taught by Matsuoka (pg 2, lns 30-31, pg 3, lns 1-4 & pg 3, lns 12-16).
Re claim 19, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi is silent with respect to a fan arranged to cause air flow through the machine.
Fukuoka discloses a fan 11 (figs 1-2) arranged to cause air flow through the machine. (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the machine of Yagi in view of Fukuoka and Matsuoka with a fan arranged to cause air flow through the machine, as disclosed by Fukuoka, in order to provide an integral fan for driving cooling air through the machine, as demonstrated by Matsuoka (fig 1).
Re claim 20, Yagi discloses a method of cooling a rotating electrical machine, the machine comprising 
a stator frame (fig 5, includes 2 & 2a-b),

a stator/frame air gap 30 (fig 5) between the stator frame and the stator core 3, 
end windings 4b extending out of the stator core 3 (fig 5), and 
a baffle 34 for directing cooling air (figs 1-2 & 5, col 6, lns 4-8 & col 8, lns 32-42, discloses fig 5 is identical to figs 1-2 except w/ no bypass on the outer circumference of 2), the baffle 34 including 
a first, disc-shaped section (fig 5, col 6, lns 4-8) including a first surface (figs 5 & above for claim 18) arranged to direct air flow from the stator/frame air gap 30 along an end face of the stator core 3 (figs 5 & above for claim 18, air flows along or besides stator core end face), the first surface arranged to face the stator core 3 (figs 5 & above for claim 18, 1st surface faces the axial direction & stator core is axially in front of 1st surface), and being adapted to ensure a first airflow path around the stator core 3 (figs 5 & above for claim 18, airflow path along 1st surface), 
the method comprising: 
directing air flow from the stator/frame air gap 30, via the first surface, along the end face of the stator core 3 (figs 1 & above for claim 18, air flows along or besides stator core end face).
Yagi discloses claim 20 except for:
a second frustoconical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, wherein the second surface extends from a radially inwards edge of the first surface, is arranged to face the radially outwards surface of the end windings with an air gap between the second 
the method comprising directing air flow coming from the first airflow path, via the second surface, along the radially outwards surface of the end windings.
Fukuoka discloses the baffle 16 has a second cylindrical shaped section (figs 1-2 & above for claim 18, pg 2, 1st paragraph, last 4 lns) having a second surface (figs 1-2 & above for claim 18) arranged to direct air flow along a radially outwards surface of the end windings 9a (figs 1-2), wherein the second surface extends from a radially inwards edge of the first surface (figs 1-2 & above for claim 18), is arranged to face the radially outwards surface of the end windings 9a (figs 1-2 & above for claim 18) with an air gap between the second surface and the end windings 9a (figs 1-2 & above for claim 18), and to ensure a second airflow path along the end windings 9a (figs 1-22nd airflow path along the 2nd surface), and
the method comprising directing air flow, via the second surface, along the radially outwards surface of the end windings 9a (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi with a second  cylindrical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, wherein the second surface extends from a radially inwards edge of the first surface, is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, and to ensure a second airflow path along the end windings, and the method comprising directing air flow, via the second surface, along the radially outwards surface nd paragraph, lns 1-8). 
It is pointed out that Yagi in view of Fukuoka discloses the second surface is adapted to direct the airflow coming from the first airflow path and directing air flow coming from the first airflow path via the second surface, since Yagi discloses the first airflow path is along the first surface and Fukuoka discloses the second surface extends from the radially inwards edge of the first surface and directs air flow along the radially outwards surface of the end windings.
Yagi in view of Fukuoka disclose claim 20 except for the second section is frustoconical shaped. Specifically Fukuoka discloses the second section is cylindrical shaped.
Matsuoka discloses the baffle 18 (fig 1) includes a section that is frustoconical shaped (figs 1 & above for claim 18) arranged to face the radially outwards surface of the end windings 12a (figs 1 & above for claim 18) with an air gap between the surface and the end windings 11a (figs 1-2 & above for claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second section of Yagi in view of Fukuoka to be frustoconical shaped, as disclosed by Matsuoka, in order to provide a narrow gap between the baffle and the winding to increase the wind speed, as taught by Matsuoka (pg 2, lns 30-31, pg 3, lns 1-4 & pg 3, lns 12-16).
Re claim 24, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the first surface of the baffle 34 is a substantially flat annular surface (figs 5 & above for claim 18). 
Re claim 25, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the first surface of the baffle 34 extends in a substantially radial direction (figs 5 & above for claim 18). 
Re claim 26, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi is silent with respect to the baffle is arranged to direct air flow to a cooling fan.
Fukuoka discloses the baffle 16 is arranged to direct air flow to a cooling fan 11 (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi in view of Fukuoka and Matsuoka to direct air flow to a cooling fan, as disclosed by Fukuoka, in order to provide an integral fan for driving cooling air through the machine, as demonstrated by Matsuoka (fig 1).
Re claim 27, Yagi in view of Fukuoka and Matsuoka discloses claim 18 as discussed above. Yagi fails to disclose a third surface extending from an end of the second surface, the third surface curving from a substantially axial direction to a substantially radial direction. 
Fukuoka discloses a third surface (figs 1 & below) extending from an end of the second surface (figs 1 & below), the third surface curving from a substantially axial direction to a substantially radial direction (figs 1 & below).

    PNG
    media_image4.png
    262
    530
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi in view of Fukuoka and Matsuoka with a third surface extending from an end of the second surface, the third surface curving from a substantially axial direction to a substantially radial direction, as disclosed by Fukuoka, in order to reduce cooling air turbulence, exhaust cooling air efficiently and increase speed of the cooling air, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-8).
Re claim 28, Yagi in view of Fukuoka and Matsuoka discloses claim 27 as discussed above. Yagi fails to disclose the third surface of the baffle is arranged to direct air flow around an extremity of the end windings.
Fukuoka discloses the third surface of the baffle 16 is arranged to direct air flow around an extremity of the end windings 9a (figs 1 & above for claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the third surface of the baffle of Yagi in view of Fukuoka and Matsuoka to direct air flow around an extremity of the end windings, as disclosed by Fukuoka, in order to reduce cooling air turbulence, exhaust nd paragraph, lns 1-8).
Re claim 29, Yagi in view of Fukuoka and Matsuoka discloses claim 27 as discussed above. Yagi fails to disclose the baffle further comprises a curved lip extending from an end of the third surface, wherein the curved lip is arranged to return air flow to a substantially axial direction. 
Fukuoka disclose the baffle 16 further comprises a curved lip (figs 1 & above for claim 27) extending from an end of the third surface of the baffle 16 (figs 1 & above for claim 27), wherein the curved lip is arranged to return air flow to a substantially axial direction (figs 1 & above for claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi in view of Fukuoka and Matsuoka with a curved lip extending from an end of the third surface, wherein the curved lip is arranged to return air flow to a substantially axial direction, as disclosed by Fukuoka, in order to reduce cooling air turbulence, exhaust cooling air efficiently and increase speed of the cooling air, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-8).
Re claim 30, Yagi in view of Fukuoka and Matsuoka discloses claim 18 as discussed above. Yagi further discloses the baffle 34 further comprises a peripheral member (fig 5, portion of 2 that 34 is attached to) for securing the baffle 32 to the machine (fig 5). 
Re claim 31, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the baffle 34 comprises one securing mean 
Matsuoka discloses one securing mean (fig 1, portion indicated by reference number 18 connecting 18a to frame 1) positioned axially away from the stator core 11(fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi in view of Fukuoka and Matsuoka with an additional securing mean axially separated from the securing mean of Yagi, in order to provide additional support.
Re claim 32, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the baffle 34 provides a full seal for air flow between the stator/frame air gap 30 and an entry point (fig 5, entry point of gap G). 
Yagi is silent with respect to the entry point to a fan.
Matsuoka discloses the baffle 18 provides a full seal for air flow between the stator/frame air gap 16 and an entry point to a fan 5 (fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Yagi in view of Fukuoka and Matsuoka to provide the full seal for air flow between the stator/frame air gap and an entry point to a fan, as disclosed by Matsuoka, in order to provide an integral fan for driving cooling air through the machine, as demonstrated by Matsuoka (fig 1).
Re claim 33, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the baffle 34 is arranged to increase air 
Re claim 34, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses an air channel G (fig 5) between the baffle 34 and the end windings 9a is substantially constant in depth (fig 5). 
Re claim 35, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the baffle 34 is arranged to increase an amount of air flow through a rotor/stator air gap 17 (fig 5, since 34 increases air resistance between the stator and housing, as compared to if the baffle 34 wasn’t employed). 
Re claim 37, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi fails to disclose the second surface of the baffle extends in a substantially axial direction.
Fukuoka discloses the second surface of the baffle 16 extends in a substantially axial direction (figs 1-2 & above for claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second surface of the baffle of Yagi in view of Fukuoka and Matsuoka to extend in a substantially axial direction, as disclosed by Fukuoka, in order to reduce cooling air turbulence, exhaust cooling air efficiently and increase speed of the cooling air, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-8).
Re claim 38, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the baffle 34 comprises at least one rim to secure the baffle to the machine (fig 5, rim of 34 connected to 2).
Re claim 39, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi further discloses the machine comprises landing bars 2c (fig 5, col 8, lns 37-45) engageable with the stator core 3 (fig 5) and extending from the stator core 3 toward the stator frame to create the stator/frame air gap 30 (fig 5).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Fukuoka and Matsuoka and further in view of Schreiber (US20110304230, “Schreiber”).
Re claim 36, Yagi in view of Fukuoka and Matsuoka disclose claim 18 as discussed above. Yagi fails to disclose the baffle is formed from two or more parts which are arranged to clip together. 
Schreiber discloses the baffle 40 (figs 1-3) is formed from two or more parts 40.1, 40.2 (fig 3, para [0026]) which are arranged to clip together (fig 3, para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the baffle of Yagi in view of Fukuoka and Matsuoka from two or more parts which are arranged to clip together, as disclosed by Schreiber, in order to provide easier assembly with respect to portions of the rotor that have a larger diameter than the inner diameter of the baffle, as taught by Schreiber (para [0025]). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Fukuoka and Matsuoka and further in view of Kreitzer (US7348697, “Kreitzer”).
Re claim 40, Yagi in view of Fukuoka and Matsuoka disclose claim 39 as discussed above. Yagi is silent with respect to the first section of baffle is configured to engage the landing bars to inhibit rotation of the baffle relative to the stator core.
Kreitzer discloses the baffle 1700, 2300 (figs 1-2, col 5, lns 44-46 & lns 51-53) is configured to engage the landing bars 1620 (figs 1-2, col 5, lns 29-33) to inhibit rotation of the baffle 1700, 2300 relative to the stator core 1460 (figs 1-2, col 5, lns 45-16, since baffles & landing bars are coupled together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first section of Yagi in view of Fukuoka and Matsuoka to engage the landing bars to inhibit rotation of the baffle relative to the stator core, as disclosed by Kreitzer, in order to additional support for the baffles by coupling them with the landing bars, as demonstrated by Kreitzer.

Response to Arguments
 Note: applicant provided arguments on 10/23/2020, but they are directed towards the embodiment of figs 1-2 of Yagi (see pg 8, 5th paragraph, lns 4-6 which discusses the bypass channel outside the stator frame referring to elements 30-31 in figs 1-2, which is not in the embodiment of fig 5), which is not being employed with the current rejection, therefore examiner will reply to the supplemental arguments received  on 10/30/20 which addresses the embodiment of fig. 5 of Yagi. The claims received 10/30/20 are the same as the claims received 10/23/20. 

10/30/20 have been fully considered but they are not persuasive. 
Applicant argues that Yagi does not disclose the baffle having a first surfaced which is: arranged to direct air flow from the stator/frame air gap along an end face of the stator core; and adapted to ensure a first airflow path from the stator/frame air gap around the stator core (pg 10, 2nd to 4th paragraphs). Examiner disagrees.
Yagi clearly shows air flowing axially between the stator 3 and housing 2 then changing to the radial direction along the axial facing face of the stator core 3 (fig 5, air indicated by arrows). Additionally “along” is defined as beside or parallel to the length or direction of (see definition in arguments of final rejection sent 6/26/19, pg 14), and fig 5 clearly shows air flowing beside or parallel to the length or direction of the end face of the stator core 3. 
The remaining arguments of claims 18 and 20 with respect to Yagi are disclosed by Fukuoka and Matsuoka (pg 10, 5th paragraph) and have been previously addressed (final rejection mailed 6/23/20, pg 19, 2nd response to argument to pg 20, 3rd response to argument). 
Applicant argues with respect to the novelty of each of Fukuoka and Matsuoka with respect to claims 18 and 20 (pgs 11, last three paragraphs to pg 14, 4th paragraph). These arguments are not persuasive since examiner is applying a 35 USC 103 obviousness rejection of Yagi in view of Fukuoka and Matsuoka to claims 18 and 20.
Applicant’s argues that one in the art would not combine Yagi and Fukuoka (pg 14, last paragraph to pg 15, arguments w/ respect to “a”). Examiner disagrees. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fukuoka teaches the structure of the baffle 16 blocks airflow from going into area A in order to prevent turbulence of the cooling air F (fig 1, pg 2, 2nd para, lns 1-6). Looking at Yagi fig. 5 (see below) there is also an area outside of the end windings 4b similar to area A of Fukuoka, so by adding the second section of 16 of Fukuoka with the baffle of Yagi will reduce turbulence in the cooling airflow along the end windings, as taught by Fukuoka (pg 2, 2nd paragraph, lns 1-9). 
The combination of Yagi in view of Fukuoka would not have to both block radially outward airflow and allow radially inward airflow towards the stator winding, as applicant argues (pg 15, 3rd paragraph), but prevent air from entering the area of turbulence after passing the baffle 34 of Yagi, which adding the second section of 16 of Fukuoka to the baffle 34 of Yagi would accomplish. 


    PNG
    media_image5.png
    377
    796
    media_image5.png
    Greyscale

Applicant argues that to configure the baffle of Yagi with the second section of Fukuoka requires the baffle of Yagi to be connected to the end face of the stator core (pg 15, last paragraph to pg 16, partial paragraph & 1st full paragraph). Examiner disagrees. 
As discussed in the previous response, Fukuoka teaches providing the portion of 16 to block area A, which if incorporated with Yagi would not require attachment of the baffle to the stator.
Applicant argues that the combination of Yagi in view of Fukuoka does not disclose the first surface to ensure a first airflow path from the stator/frame air gap around the stator core and to ensure a second airflow path along the end windings (pg 16, 2nd full paragraph to 5th full paragraph). Examiner disagrees.
As discussed above in the first response Yagi discloses the first surface to ensure a first airflow path from the stator/frame air gap around the stator core (fig 5) and Fukuoka discloses the second surface to ensure a second airflow path along the end windings (fig 1). Yagi discloses the air inlet 20 (fig 5) and outlet 21 (fig 5) and shows the air flows in the axial direction after passing the baffle 34 (fig 1), so adding the second section of 16 of Fukuoka to the baffle 34 discloses the two air paths.
Applicant argues Matsuoka does not teach the deficiencies of Yagi in view of Fukuoka (pg 16, last paragraph to pg 17, 1st to 3rd paragraphs). 
As discussed previously above, Yagi in view of Fukuoka disclose the deficiencies applicant argues are not disclosed. 
Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 42 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 42 is the inclusion of the limitations, inter alia, of:
“A rotating electrical machine comprising a stator frame and a stator core with a stator/frame air gap between the two, end windings extending out of the stator core, landing bars engageable with the stator core and extending from the stator core toward the stator frame to create the stator/frame air gap, and a baffle for directing cooling air from the stator/frame air gap, 
the baffle comprising: 
a first, disc-shaped section, the first section including cutouts configured to engage with the landing bars to inhibit rotation of the baffle relative to the stator core, and a first surface arranged to direct air flow from the stator/frame air gap along an end face of the stator core; and 
a second frustoconical shaped section having a second surface arranged to direct air flow along a radially outwards surface of the end windings, 
wherein the second surface extends from a radially inwards edge of the first surface, 

wherein the second surface is arranged to face the radially outwards surface of the end windings with an air gap between the second surface and the end windings, the second surface being adapted to direct the airflow coming from the first airflow path and to ensure a second airflow path along the end windings.”
The closest prior art Yagi et al. (EP416468) and Kreitzer (US7348697) do not alone or in combination disclose the above limitation. 
Yagi does not disclose the first section of baffle 34 having cutouts for the landing bars 2c (fig 5), or the landing bars 2c engaging with the first section of the baffle 34 (fig 5).
Kreitzer discloses the landing bars 1620 engaging the baffle 1700, 2300 (figs 1-2), but does not disclose the first section of the baffle including cutouts that engage with the landing bars.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834